 



EXHIBIT 10(g)
HARRIS CORPORATION
2005 EQUITY INCENTIVE PLAN
PERFORMANCE SHARE AWARD AGREEMENT
TERMS AND CONDITIONS
(AS OF 10/28/05)
     1. Performance Share Award – Terms and Conditions. Under and subject to the
provisions of the Harris Corporation 2005 Equity Incentive Plan (as amended from
time to time the "Plan”), Harris Corporation (the “Corporation”) has granted to
the employee receiving these Terms and Conditions (the “Employee”) a Performance
Share Award (the “Award”) of such number of shares of common stock, $1.00 par
value, of the Corporation as set forth and designated in writing by the
Corporation to the Employee (the “Stock”). Such Award is subject to the
following Terms and Conditions (which together with the Corporation’s letter to
the Employee specifying the number of shares subject to the Award and the
Performance Period (the “Award Letter”) and the Statement of Performance Goals
(as defined below) related thereto is referred to as the “Agreement”).
          (a) Performance Period. For purposes of the Agreement, the
“Performance Period” shall be the Performance Period set forth and designated as
such in the Award Letter.
          (b) Release of Award. Provided that the Award has not previously been
forfeited, as soon as practicable following the expiration of the Performance
Period and the satisfaction of the applicable withholding obligations, the
Corporation shall at its option, cause such shares as to which the Employee is
entitled pursuant to Section 1(c) hereof either (i) to be released without
restrictions on transfer by delivery of a stock certificate registered in the
name of the Employee or his or her designee, and the certificate shall be
released to the custody of the Employee, or (ii) to be credited without
restrictions on transfer to a book-entry account for the benefit of the Employee
or his or her designee maintained by the Corporation’s stock transfer agent or
its designee.
          (c) Satisfaction of Performance Objectives.
               (i) The Performance Shares are granted to the Employee subject to
the prohibitions on transfer set forth in Section 4 below, which shall lapse, if
at all, based upon attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals delivered to the
Employee at the time of the making of the Award (the “Statement of Performance
Goals”).
               (ii) The number of shares of Stock actually earned shall be
contingent upon the attainment during the Performance Period of the performance
objectives set forth in the Statement of Performance Goals. The number of shares
of Stock earned shall be determined upon the expiration of the Performance
Period in accordance with the Statement of Performance Goals. The final
determination of the number of shares of Stock earned and to be released without
restrictions on transfer will be authorized by the Harris Board of Directors,
the Board Committee, or its designee. Performance Shares will be forfeited if
they are not earned at the end of the Performance Period and, except as
otherwise provided herein, if the Employee ceases

1



--------------------------------------------------------------------------------



 



to be employed by the Corporation at any time prior to the termination of the
Performance Period and release of the restrictions on transfer relating to the
Award as provided in Section 1(b) above.
               (iii) If employment is commenced after July 15th of the first
fiscal year of the Performance Period (such commencement date is referred to as
the “Start Date”), the final payout to be made to the Employee determined in
accordance with the prior provisions of this Section 1(c) shall be reduced by
1/36th for each month between July 1 of the first fiscal year of the Performance
Period and the Start Date. Only a Start Date prior to the 15th of a month shall
be deemed employment for a full month. Other than with respect to the final
payout, the pro-ration pursuant to this Section will not otherwise impact the
Award (e.g., the Employee will have full voting rights and will be entitled to
receive dividend equivalent payments and other distributions with respect to all
Award shares).
          (d) Rights During Performance Period. Subject to Section 7 hereof,
during the Performance Period, the Employee may exercise full voting rights with
respect to all shares of Stock subject to the Award and shall be entitled to
receive cash dividends and other distributions paid with respect to such shares.
If any such dividends or distributions are paid in securities of the Corporation
(including additional shares of Stock), such securities shall be subject to the
same restrictions and conditions as the Performance Shares in respect of which
such dividend or distribution was made. If the number of outstanding shares of
Stock is changed as a result of a stock dividend, stock split or the like,
without additional consideration to the Corporation, the number of shares of
Stock subject to this Award shall be adjusted to correspond to the change in the
Corporation’s outstanding shares of Stock. Upon the expiration of the
Performance Period, the Employee may exercise voting rights and shall be
entitled to receive dividends and other distributions with respect to the number
of shares to which the Employee is entitled pursuant to Section 1(c) hereof.
          (e) Adjustments to Award. The number of shares subject to the Award is
based upon the assumption that the Employee shall continue to perform
substantially the same duties throughout the Performance Period, and such number
of shares may be reduced or increased by the Board of Directors or the Board
Committee or its designee without formal amendment of the Agreement to reflect a
change in duties during the Performance Period.
     2. Termination of Employment. Other than in the event of a Change of
Control covered in Section 5 herein or as otherwise provided in the Award
Letter, if the Employee ceases to be an employee of the Corporation or of one of
its Subsidiaries or Affiliates prior to the expiration of the Performance
Period: (i) for any reason other than (a) death, (b) disability, (c) retirement
after age 55 with ten or more years full-time service, or (d) involuntary
termination of employment of the Employee by the Corporation other than for
Misconduct, all shares of Stock awarded to the Employee hereunder shall be
automatically forfeited upon such termination of employment; or (ii) due to
(a) death, (b) disability, (c) retirement after the Employee has reached age 55
and has ten or more years of full-time service, or (d) involuntary termination
of employment by the Corporation other than for Misconduct, the Employee shall
be eligible to receive a pro-rata portion of the shares of Stock which would
have been issued to the Employee under the Award at the end of the Performance
Period determined in accordance with the provisions of Section 1(c) hereof, such
pro-rata portion to be measured by a fraction, of

2



--------------------------------------------------------------------------------



 



which the numerator is the number of full months of the Performance Period
during which the Employee’s employment continued, and the denominator is the
full number of months of the Performance Period. For purposes of this Section 2,
only employment for 15 days or more of a month shall be deemed employment for a
full month. Termination of employment of the Employee by the Corporation for
deliberate, willful or gross misconduct, as determined by the Corporation, shall
constitute “Misconduct.”
     3. Transfer of Employment. If the Employee transfers employment from one
business unit of the Corporation or an Affiliate to another business unit or
Affiliate during a Performance Period, the Employee shall be eligible to receive
the number of shares of Stock determined by the Board of Directors or the Board
Committee based upon such factors as the Board of Directors or the Board
Committee, as the case may be, in its sole discretion may deem appropriate.
     4. Prohibition Against Transfer. Until the expiration of the Performance
Period, the Award and the shares of Stock subject to the Award and the rights
granted under these Terms and Conditions and the Agreement are nontransferable
except to family members or trust by will or by the laws of descent and
distribution, provided that the Award and the shares of stock subject to the
Award may not be so transferred to family members or trust except as permitted
by applicable law or regulations. Without limiting the generality of the
foregoing except as aforesaid, the Award and such shares may not be sold,
exchanged, assigned, transferred, pledged, hypothecated, encumbered or otherwise
disposed of until the expiration of the Performance Period and issuance of the
shares without restriction as set forth in Section 1(c) hereof, shall not be
assignable by operation of law, and shall not be subject to execution,
attachment, change, alienation or similar process. Any attempt to effect any of
the foregoing shall be null and void and without effect.
     5. Change of Control. (a) Upon a Change of Control of the Corporation as
defined in Section 11.1 of the Plan, the performance objectives shall be
conclusively deemed to have been attained and the Award shall be vested
immediately upon the occurrence of such Change of Control. The shares of Stock
subject to the Award shall be released without restriction on transfer to the
Employee at the end of the Performance Period; provided, however, that,
following such Change of Control: (i) in the event of death, disability,
retirement, or involuntary termination other than for Cause, the Stock subject
to the Award shall be released without restriction on transfer as soon as
practicable; (ii) in the event of resignation or termination for Cause, the
Stock subject to the Award shall be forfeited; and (iii) in the event of a
“change in the Corporation’s capital structure,” at the election of the
Employee, the Stock subject to the Award shall be released without restriction
on transfer or shall be converted and paid in cash. The amount of the cash
payment will be an amount equal to the number of shares subject to the Award
multiplied by the highest price per share paid in any transaction reported on
the New York Stock Exchange Composite Index: (A) during the sixty (60) day
period preceding and including the date of a “change in the Corporation’s
capital structure;” or (B) during the sixty (60) day period preceding and
including the date of the Change of Control. An Award in Stock or cash shall be
paid as soon as practicable following a “change in the Corporation’s capital
structure.”

3



--------------------------------------------------------------------------------



 



          (b) For purposes hereof, a “change in the Corporation’s capital
structure” shall be deemed to have occurred if:
               (i) the Stock is no longer the only class of the Corporation’s
common stock;
               (ii) the Stock ceases to be, or is not readily, tradable on an
established securities market (in the United States) within the meaning of
Section 409 (l)(1) of the Internal Revenue Code of 1986, as amended;
               (iii) the Corporation issues warrants, convertible debt, or any
other security that is exercisable or convertible into common stock, except for
rights granted under the Plan; or
               (iv) the ratio of total debt to total capitalization exceeds
45 percent. Total debt is the total debt for borrowed money. Total
capitalization is consolidated total assets of the Corporation less consolidated
total liabilities of the Corporation.
          (c) “Cause” shall mean (i) a material breach by the Employee of the
duties and responsibilities of the Employee (other than as a result of
incapacity due to physical or mental illness) which is (A) demonstrably willful,
continued and deliberate on the Employee’s part, (B) committed in bad faith or
without reasonable belief that such breach is in the best interests of the
Corporation and (C) not remedied within fifteen (15) days after receipt of
written notice from the Corporation which specifically identifies the manner in
which such breach has occurred or (ii) the Employee’s conviction of, or plea of
nolo contendere to, a felony involving willful misconduct which is materially
and demonstrably injurious to the Corporation. Any act, or failure to act, based
upon authority given pursuant to a resolution duly adopted by the Board or based
upon the advice of counsel for the Corporation shall be conclusively presumed to
be done, or omitted to be done, by the Employee in good faith and in the best
interests of the Corporation. Cause shall not exist unless and until the
Corporation has delivered to the Employee a copy of a resolution duly adopted by
three-quarters (3/4) of the entire Board at a meeting of the Board called and
held for such purpose (after thirty (30) days notice to the Employee and an
opportunity for the Employee, together with counsel, to be heard before the
Board), finding that in the good faith opinion of the Board an event set forth
in clauses (i) or (ii) has occurred and specifying the particulars thereof in
detail. The Corporation must notify the Employee of any event constituting Cause
within ninety (90) days following the Corporation’s knowledge of its existence
or such event shall not constitute Cause under these Terms and Conditions.
     6. Miscellaneous. These Terms and Conditions and the other portions of the
Agreement (a) shall be binding upon and inure to the benefit of any successor of
the Corporation, (b) shall be governed by the laws of the State of Delaware and
any applicable laws of the United States, and (c) except as permitted under
Sections 3.2, 12 and 13.6 of the Plan, may not be amended without the written
consent of both the Corporation and the Employee. The Agreement shall not in any
way interfere with or limit the right of the Corporation to terminate the
Employee’s employment or service with the Corporation at any time and no
contract or right of employment shall be implied by these Terms and Conditions
and the Agreement of which they

4



--------------------------------------------------------------------------------



 



form a part. If the Award is assumed or a new award is substituted therefor in
any corporate reorganization (including, but not limited to, any transaction of
the type referred to in Section 424(a) of the Internal Revenue Code of 1986, as
amended), employment by such assuming or substituting corporation or by a parent
corporation or subsidiary thereof shall be considered for all purposes of the
Award to be employment by the Corporation.
     7. Securities Law Requirements. The Corporation shall not be required to
issue shares pursuant to the Award, to the extent required, unless and until
(a) such shares have been duly listed upon each stock exchange on which the
Corporation’s Stock is then registered; and (b) a registration statement under
the Securities Act of 1933 with respect to such shares is then effective.
     8. Board Committee Administration. The Board Committee shall have
authority, subject to the express provisions of the Plan as in effect from time
to time, to construe these Terms and Conditions and the Agreement and the Plan,
to establish, amend and rescind rules and regulations relating to the Plan, and
to make all other determinations in the judgment of the Board Committee
necessary or desirable for the administration of the Plan. The Board Committee
may correct any defect or supply any omission or reconcile any inconsistency in
these Terms and Conditions and the Agreement in the manner and to the extent it
shall deem expedient to carry the Plan into effect, and it shall be the sole and
final judge of such expediency.
     9. Adjustments. Non-recurring losses or charges which are separately
identified and quantified in the Corporation’s audited financial statements and
notes thereto including, but not limited to, extraordinary items, changes in tax
laws, changes in generally accepted accounting principles, impact of
discontinued operations, restructuring charges, restatement of prior period
financial results, shall be excluded from the calculation of performance results
for purposes of the Plan. However, the Board Committee can choose to include any
or all such non-recurring items as long as inclusion of each such item causes
the Award to be reduced.
     10. Impact of Restatement of Financial Statements upon Awards. If any of
the Corporation’s financial statements are restated, as a result of errors,
omissions, or fraud, the Board Committee may (in its sole discretion, but acting
in good faith) direct that the Corporation recover all or a portion of any Award
or payment made to the Employee with respect to any fiscal year of the
Corporation the financial results of which are negatively affected by such
restatement. The amount to be recovered shall be the amount by which the
affected Award or payment exceeded the amount that would have been payable had
the financial statements been initially filed as restated, or any greater or
lesser amount (including, but not limited to, the entire Award) that the Board
Committee shall determine. The Board Committee shall determine whether the
Corporation shall effect any such recovery (i) by seeking repayment from the
Employee, (ii) by reducing (subject to applicable law and the terms and
conditions of the applicable plan, program or arrangement) the amount that would
otherwise be payable to the Employee under any compensatory plan, program or
arrangement maintained by the Corporation, a Subsidiary or any of its
Affiliates, (iii) by withholding payment of future increases in compensation
(including the payment of any discretionary bonus amount) or grants of
compensatory awards that would otherwise have been made in accordance with the
Corporation’s otherwise applicable compensation practices, or (iv) by any
combination of the foregoing or otherwise.

5



--------------------------------------------------------------------------------



 



     11. Incorporation of Plan Provisions. These Terms and Conditions and the
other portions of the Agreement are made pursuant to the Plan, the provisions of
which are hereby incorporated by reference. Capitalized terms not otherwise
defined herein shall have the meanings set forth for such terms in the Plan. In
the event of a conflict between the terms of these Terms and Conditions and the
Agreement and the Plan, the terms of the Plan shall govern.

6